

113 HR 3442 IH: To direct the Secretary of Veterans Affairs to make grants to eligible non-profit entities to establish clearinghouses for local information about employment opportunities and services for veterans.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3442IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Titus introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo direct the Secretary of Veterans Affairs to make grants to eligible non-profit entities to establish clearinghouses for local information about employment opportunities and services for veterans.1.Department of Veterans Affairs grant program for veterans’ employment and services clearinghouses(a)In generalThe Secretary of Veterans Affairs shall make grants to 75 eligible entities to be used in accordance with subsection (c).(b)Eligible entitiesTo be eligible to receive a grant under this section an entity shall—(1)be a non-profit organization located in one of 75 cities selected by the Secretary for such purpose; and(2)submit to the Secretary an application containing such information and assurances as the Secretary may require.(c)Selection of citiesFor purposes of the program under this section, the Secretary shall select the 75 cities in the United States with the largest populations of veterans.(d)LimitationThe Secretary may not award a grant under this section to more than one eligible entity located in the same city.(e)Use of fundsThe recipient of a grant under this section shall use the grant to establish a clearinghouse to serve as a central location for veterans who reside in the city where the recipient is located to receive information about employment opportunities and services available for veterans in that city.(f)Report to CongressNot later than December 31, 2015, the Secretary shall submit to Congress a report containing an assessment of the grant program under this section and any recommendations of the Secretary regarding such program.